Case 1:18-cv-00639-DDD-NRN Document 32 Filed 03/26/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge N. Reid Neureiter

  Civil Action No: 18-cv-00639-WYD-NRN                 Date: March 26, 2019
  Courtroom Deputy: Stacy Libid                        FTR: Courtroom C205

   Parties:                                            Counsel:

   REX TREWIN,                                         Rachel Ellis

        Plaintiff,

   v.

   WIPRO ENTERPRISES LIMITED d/b/a Wipro               Sara Fowler
   Limited,
   WIPRO TECHONOLOGIES, and
   WIPRO LIMITED,

        Defendants.


                                     COURTROOM MINUTES


  TELEPHONIC MOTION HEARING/STATUS CONFERENCE

  9:33 a.m.          Court in session.

  Court calls case. Appearances of counsel.

  Discussion regarding status of the case.

  This matter is before the Court regarding Plaintiff’s Second Motion for Stay of
  Proceedings Pending Resolution of Equal Employment Opportunity Commission
  Investigation [Docket No. 28].

  Arguments by counsel.

  For the reasons set forth on the record, it is
Case 1:18-cv-00639-DDD-NRN Document 32 Filed 03/26/19 USDC Colorado Page 2 of 2




  ORDERED: Plaintiff’s Second Motion for Stay of Proceedings Pending Resolution of
           Equal Employment Opportunity Commission Investigation [Docket No. 28]
           is DENIED. The STAY is lifted.

  ORDERED: A Scheduling Conference is set for May 16, 2019 at 1:30 p.m. before
           Magistrate Judge N. Reid Neureiter in Courtroom C205, Second floor,
           Bryon G. Rogers Courthouse, 1929 Stout Street, Denver, Colorado 80294.
           The parties shall electronically file their proposed Scheduling Order
           through CM/ECF, and include a courtesy copy of the proposed order in a
           Word format sent by email to Neureiter_Chambers@cod.uscourts.gov
           seven days prior to the conference.

  ORDERED: Plaintiff shall file an Amended Complaint in advance of the Scheduling
           Conference.

  10:01 a.m.   Court in recess.

  Hearing concluded.
  Total in-court time: 00:28

  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.




                                           2
